Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 70-72, 78-81 and 83-92 are pending in this application.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

 Response to Amendment
3.	Applicant’s amendment filed 02/25/2021 in response to the previous Office Action (08/25/2020) is acknowledged.  Rejection of claims 70-72, 87-88 and 91-92 under 35 U.S.C.  112(b) (item 5) has been obviated.  
During the search for applicant’s invention after filing the RCE, the examiner searched applicant’s invention and found another prior art. Note that the search for applicant’s invention is complete.  If applicants overcome this prior art rejection, the examiner will rejoin the method claims and allow the case.   
Election/Restrictions
4.	Applicant’s election with traverse of Group I and a single disclosed species in the reply filed on 01/30/2020 is acknowledged. 

    PNG
    media_image1.png
    141
    227
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 70-72, 78 and 87-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackwell et al. U.S. Pat. No. 7,642,285.  Said patent discloses the following prior art compound at column 9 (Table 1, Compound 58) that is the same as .

    PNG
    media_image2.png
    214
    694
    media_image2.png
    Greyscale

Since said compound is the same as applicants, a 102(a)(1) rejection is proper.

Objection
8.	Claims 79-81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
9.	Applicant’s Information Disclosure Statement, filed on 02/26/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
	
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



March 1, 2021